DETAILED ACTION

1.	This Office Action is in response to the communications dated 06/18/2020.
Claims 1-20 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 06/18/2020.  The references cited on the PTOL 1449 form have been considered.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowance / Reason for Allowance

4.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-9:
None of the references of record teaches or suggests the claimed sensor device (in combination(s) as set forth in the claim(s)) comprising:

a passivation layer on an inner surface of the conductive structure.”

Claims 10-18:
None of the references of record teaches or suggests the claimed sensor device (in combination(s) as set forth in the claim(s)) comprising:
“a conductive structure penetrating a portion of the logic chip and the sensing chip and having a recess; and 
a passivation layer in the recess and covering an inner surface of the conductive structure.”

Claims 19-20:
None of the references of record teaches or suggests the claimed sensor device (in combination(s) as set forth in the claim(s)) comprising:
“a conductive structure penetrating a portion of the logic chip and the sensing chip and having a recess; and 
a passivation layer in the recess and covering an inner surface of the conductive structure.”




Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 18, 2022